DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This office action (Notice of Allowance) is in response to the amendment and remarks 
filed on 11/30/2020. Claim 1 has been amended and new claims 2-47 have been added by the amendment of 11/30/2020. The detail office action to the pending claim 1-47 is as shown below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement. Attached with this correspondence are the initialed copy of the IDS.

Drawings
The drawings were received on 12/27/2019. These drawings are accepted by the
Examiner.

Response to Amendment
In response to the amendments and remarks, the following actions are taken:
The objection to the specification for minor informality indicated in the non-final office action mailed 05/28/2020 is withdrawn.
The statutory type (35 U.S.C. 101) double patent rejection to claim 1 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 7,978,777 indicated in the non-final office action mailed 05/28/2020 is withdrawn.

EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance: the claimed subject matters in claims 1-47 are allowed because the arts of record fail to teach or fairly suggest in combinations of the claimed :
A digital communication system, comprising: a transmitter configured to transmit signals to a receiver via a communication channel;
wherein the transmitter comprises:
a coder configured to receive user bits and output capable of receiving bits and outputting encoded bits at an expanded output encoded bit rate using a Low Density Parity Check (LDPC) code:
a mapper configured to map, coupled to the coder, capable of mapping the encoded bits to symbols in a non-uniform Quadrature amplitude modulation 1024-point symbol constellation (NU-QAM 1024): and
a modulator configured to generate, coupled to the mapper, capable of producing a signal for transmission via the communication channel using based upon symbols selected by the mapper; 
wherein the NU-QAM 1024 constellation comprises an in-phase component and a Quadrature component, where each component comprises 32 levels of amplitude such 

A communication system, comprising:
a receiver capable of receiving signals via a communication channel having a channel signal-to-noise ratio (SNR), wherein the receiver comprises:
a demodulator capable of demodulating a received signal into a demodulated signal;
a demapper, coupled to the demodulator, capable of determining likelihoods using the demodulated signal and a non-uniform quadrature amplitude modulation 1024-point symbol constellation (NU-QAM 1024); and
a decoder, coupled to the demapper, capable of using likelihoods determined by the demapper to provide a sequence of received bits based upon a Low Density Parity Check (LDPC) code;
wherein the NU-QAM 1024 constellation comprises an in-phase component and a quadrature component, where each component comprises 32 levels of amplitude 

A digital communication system, comprising:
a transmitter configured to transmit signals to a receiver via a communication channel;
wherein the transmitter comprises:
a coder capable of receiving bits and outputting encoded bits using a Low Density Parity Check (LDPC) code;
a mapper, coupled to the coder, capable of mapping the encoded bits to symbols in a non-uniform quadrature amplitude modulation 1024-point symbol constellation (NU-QAM 1024); and
a modulator, coupled to the mapper, capable of producing a signal for transmission via the communication channel based upon symbols selected by the mapper; and
a receiver capable of receiving signals via the communication channel at a channel signal-to-noise ratio (SNR), wherein the receiver comprises:

a demapper, coupled to the demodulator, capable of determining likelihoods using the NU-QAM 1024; and
a decoder, coupled to the demapper, capable of using likelihoods determined by the demapper to provide a sequence of received bits based upon the LDPC;
wherein the NU-QAM 1024 constellation comprises an in-phase component and a quadrature component, where each component comprises 32 different of amplitude such that the amplitudes scaled by a scaling factor are within 0.55 from the following set of amplitudes: -38.424, -31.907, -24.169, -26.796, 38.425, 31.908, -20.038, -19,169, -7.759, -7.759, -11.460,-11.460, -4.850, -4.850, -15.014, -15.205, 20.038, 19.170, 15.206, 15.015, 24.170, 26.797, 11.460, 11.460, 1.326, 1.326, 4.849, 4.849, -1.328, -1.328, 7.759, and 7.759, as in claim 47. See design # 132 in figures 138-141 and the corresponding text in the specification for the NU-QAM 1024 constellation comprises an in-phase component and a quadrature component, where each component comprises 32 levels of amplitude such that the amplitudes scaled by a scaling factor are within 0.55 in the claimed set of values. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.